 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   CONRAD WOOD,                                   )   Case No.: 1:19-cv-0100-JLT
                                                    )
12                  Plaintiff,                      )   ORDER TO SHOW CAUSE WHY THE ACTION
                                                    )   SHOULD NOT BE DISMISSED FOR PLAINTIFF’S
13          v.                                      )   FAILURE TO COMPLY WITH THE COURT’S
                                                    )   ORDERS AND FAILURE TO PROSECUTE
14   ANDREW BASSETT, et al.,                        )
                                                    )
15                  Defendants.                     )
                                                    )
16                                                  )

17          The Court issued a scheduling order in this case on May 10, 2019, including all deadlines
18   governing the action. (Doc. 18) The Court ordered the parties “to exchange the initial disclosures
19   required by Fed. R. Civ. P. 26(a)(1) on or before June 7, 2019.” (Id. at 2, emphasis omitted)
20          On June 14, 2019, Plaintiff filed a motion to continue the deadline for his initial disclosures
21   until February 18, 2020, because he “maybe (sic) out of custody.” (Doc. 19 at 1) He reported that he
22   was “trying to get [his] medical records” but did not have the money to pay for copies. (Id.) The Court
23   denied the request and informed Plaintiff the “disclosures do not require the parties to provide any
24   documents—though they may, if they chose—but, instead to provide only information.” (Doc. 20 at 1)
25   The Court determined that Plaintiff’s anticipated release date did not support his request to extend any
26   deadlines in the action, which Plaintiff chose to commence despite his in-custody status. (Id. at 2)
27   Therefore, the Court ordered Plaintiff to “provide his initial disclosures to defense counsel no later than
28   July 5, 2019.” (Id.)

                                                         1
 1            Defendant filed a mid-discovery status conference statement on July 22, 2019, which included

 2   a report that “Plaintiff has not exchanged his Rule 26 initial disclosure.” (Doc. 21 at 4) Upon receipt

 3   of the status report, the Court reminded “the parties… of their obligation to complete all discovery

 4   within the time frames set forth in the Scheduling Order.” (Doc. 22) Plaintiff was “reminded of his

 5   obligation to make his Rule 26 disclosure,” and ordered to “do so with 14 days.” (Id.) On September

 6   6, 2019, Defendant filed a notice informing the Court that Plaintiff had “not served his Rule 26

 7   Disclosure in this matter.” (Doc. 23) Thus, Plaintiff has failed to comply with the Court’s orders.

 8            The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a

 9   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any

10   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have

11   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions

12   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831

13   (9th Cir. 1986). A court may dismiss an action with prejudice, based on a party’s failure to prosecute

14   an action or failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v.

15   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order);

16   Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with

17   a court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to

18   prosecute and to comply with local rules).

19            Accordingly, Plaintiff is ORDERED to show cause within fourteen days of the date of

20   service of this order why the action should not be dismissed for the failure comply with the Court’s

21   orders and failure to prosecute or to serve his initial disclosures and file proof of service with the

22   Court.

23
24   IT IS SO ORDERED.

25      Dated:      September 13, 2019                           /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28

                                                          2
